DETAILED ACTION

ACKNOWLEDGEMENTS

This action is in reply to the arguments and amendments received on 10/13/2020.

INFORMATION DISCLOSURE STATEMENT

The Information Disclosure Statement filed on 10/13/2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.


CLAIM REJECTIONS – 35 USC §101

Applicant’s arguments, received 10/13/2020, with respect the 35 USC §101 rejection of claims 7-12 have been fully considered and are persuasive.  The 35 USC §101 rejection of claims 7-12 has been withdrawn.
CLAIM REJECTIONS – 35 USC §112

Applicant’s arguments and amendments, received 10/13/2020, with respect the 35 USC §112 rejection of claims 1-6 and 19-24 have been fully considered and are persuasive.  The 35 USC §112 rejection of claims 1-6 and 19-24 has been withdrawn.

CLAIM REJECTIONS – 35 USC §103

Applicant’s arguments and amendments, received 10/13/2020, with respect the 35 USC §103 rejection of claims 1-24 have been fully considered and are persuasive.  The 35 USC §103 rejection of claims 1-24 has been withdrawn.

ALLOWABLE SUBJECT MATTER

Claims 1-24 are allowed.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closes prior art of record is Zhao (US 2016/0104207) and Forsblom (2015/0006288).
The independent claims of the Applicant’s invention recite a system and method that receives an ad campaign request, provides an interface to create an ad campaign for display on a variety of devices 
 Zhao discloses an advertising campaign creation system that calculates and manages several types of CPO campaigns and can programmatically convert the campaigns for different types of devices/users, and CPI targets.
Forsblom discloses an advertising integration management system that provides a dashboard for the selection of campaign elements and the editing of campaigns based on budget constraints.
The prior art does not disclose:
in response to the function call received from the ad campaign software of the advertising entity, wherein the response includes the first CPI ad campaign having the first selectable CPI cost for the first type of operating system, a first selectable conversion rate option, a first selectable in-app purchase (IAP) option for users having IAP greater than a first threshold, a first selectable cost information for targeting users having predicted life time values greater than a threshold life time value (LTV), and a first selectable engagement rate option to target users having a first engagement rate to indicate user engagement with an ad in terms of cognitive and physical factors, wherein the device characteristics for targeting wireless tablet or mobile devices of users include volume, screen size and orientation, device identification and mobile device or tablet device age to target mobile and tablet wireless devices that are new with respect to the system or recently associated with the system with the device age being a time period in which the mobile device or tablet device is identified by the system

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682   

                                                                                                                                                                                                     /GAUTAM UBALE/Primary Examiner, Art Unit 3682